               Case 19-21630-VFP                   Doc 1        Filed 06/11/19 Entered 06/11/19 06:42:05                                Desc Main
                                                                Document     Page 1 of 13

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12

                                                                                 Chapter 13                                       Check if this an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                              12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Kathy
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        P
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   Seide
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-9487
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                             page 1
              Case 19-21630-VFP                 Doc 1        Filed 06/11/19 Entered 06/11/19 06:42:05                              Desc Main
                                                             Document     Page 2 of 13
Debtor 1   Kathy P Seide                                                                              Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 547 Ringwood Avenue
                                 Apartment#3B
                                 Wanaque, NJ 07465
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Passaic
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
              Case 19-21630-VFP                  Doc 1        Filed 06/11/19 Entered 06/11/19 06:42:05                                Desc Main
                                                              Document     Page 3 of 13
Debtor 1    Kathy P Seide                                                                                 Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7
                                     Chapter 11
                                     Chapter 12

                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
              Case 19-21630-VFP                  Doc 1         Filed 06/11/19 Entered 06/11/19 06:42:05                             Desc Main
                                                               Document     Page 4 of 13
Debtor 1    Kathy P Seide                                                                                  Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
              Case 19-21630-VFP                    Doc 1       Filed 06/11/19 Entered 06/11/19 06:42:05                             Desc Main
                                                               Document     Page 5 of 13
Debtor 1    Kathy P Seide                                                                              Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling
                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
              Case 19-21630-VFP                 Doc 1       Filed 06/11/19 Entered 06/11/19 06:42:05                                     Desc Main
                                                            Document     Page 6 of 13
Debtor 1    Kathy P Seide                                                                                 Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Kathy P Seide
                                 Kathy P Seide                                                     Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on      6/07/2019                                        Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
             Case 19-21630-VFP                     Doc 1         Filed 06/11/19 Entered 06/11/19 06:42:05                            Desc Main
                                                                 Document     Page 7 of 13
Debtor 1   Kathy P Seide                                                                                  Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ HERBERT B. RAYMOND, ESQ.                                       Date          6/07/2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                HERBERT B. RAYMOND, ESQ. HR#1379
                                Printed name

                                HERBERT B. RAYMOND, ESQ.
                                Firm name

                                7 GLENWOOD AVENUE
                                SUITE 408
                                EAST ORANGE, NJ 07017
                                Number, Street, City, State & ZIP Code

                                Contact phone     973-675-5622                               Email address         BANKRUPTCY123@COMCAST.NET
                                HR#1379 NJ
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
          Case 19-21630-VFP
American Express
                                Doc 1 Barclays
                                         Filed 06/11/19    Entered 06/11/19 06:42:05
                                                Bank Delaware
                                                                                        Desc Main
                                                                             Capital One Bank ( USA), N.A.
Bankruptcy
                                       Document        Page
                                      Attn: Correspondence
                                                             8 of 13         PO Box 71083
P0 Box 981540                         P0 Box 8801                           Charlotte, NC 28272
El Paso, TX 79998                     Wilmington, DE 19899
      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x




American Express                      Barclays Bank Delaware                Capital One, NA
P0 Box 297871                         P.o. Box 8803                         Bankruptcy Dept.
Fort Lauderdale, FL 33329             Wilmington, DE 19899                  PO Box 5155
                                                                            Norcross, GA 30091


American Express                      Barclays Bank Delaware                Capital One, NA
PO Box 297812                         PO Box 8833                           Capital One Bank (USA) N.A.
Ft. Lauderdale, FL 33329-7812         Wilmington, DE 19899                  P0 Box 30285
                                                                            Salt Lake City, UT 84130


American Express                      Capital One                           Cardmember Services
2965 W. Corporate Lakes Blvd.         Attn: Bankruptcy                      PO Box 15153
Fort Lauderdale, FL 33331             P0 Box 30285                          Wilmington, DE 19886
                                      Salt Lake City, UT 84130


Bank of America                       Capital One                           Cardmember Services
Attn: Bankruptcy                      Attn: Bankruptcy                      P0 Box 1423
P0 Box 982238                         P0 Box 30285                          Charlotte, NC 28201
El Paso, TX 79998                     Salt Lake City, UT 84130


Bank of America                       Capital One                           Cardmember Services
4909 Savarese Circle                  Attn: Bankruptcy Department           PO Box 8982
Tampa, FL 33634                       P0 Box 30285                          Madison, WI 53708
                                      Salt Lake City, UT 84130


Bank of America                       Capital One                           Cardmember Services
PO Box 220411                         P0 Box 26625                          P0 Box 8982
Greensboro, NC 27420                  Richmond, VA 23261                    Madison, WI 53708




Bank of America                       Capital One                           Cardworks Servicing
PO Box 650260                         15000 Capital One Dr                  PO Box 9201
Dallas, TX 75265                      Richmond, VA 23238                    Old Bethpage, NY 11804




Bank of America                       Capital One                           Chase Bank
4161 Piedmont Parkway                 P0 Box 30253                          PO Box 15153
Greensboro, NC 27410                  Salt Lake City, UT 84130              Wilmington, DE 19886




Barclays Bank                         Capital One Bank                      Chase Bank
125 South West Street                 PO Box 71083                          PO Box 29550
Wilmington, DE 19801                  Charlotte, NC 28272                   Phoenix, AZ 85068
         Case 19-21630-VFP
Chase Bank
                             Doc 1 Citibank
                                      Filed 06/11/19 Entered 06/11/19 06:42:05
                                                                       Comenity
                                                                                 Desc Main
PO Box 659732
                                    Document
                                   Attn: Bankruptcy
                                                    Page 9 of 13       PO Box 183003
San Antonio, TX 78265             P0 Box 790034                       Columbus, OH 43218
                                  St Louis, MO 63179


Chase Bank                        Citibank                            Comenity Bank
2500 Westfield Drive              PO Box 6500                         Attn: Bankruptcy
Elgin, IL 60124                   Sioux Falls, SD 57117               P0 Box 182125
                                                                      Columbus, OH 43218


Chase Bank                        Citibank/Exxon Mobile               Comenity Bank
PO Box 901038                     Centralized Bankruptcy              Attn: Bankruptcy
Fort Worth, TX 76101              P0 Box 790034                       P0 Box 182125
                                  Saint Louis, MO 63179               Columbus, OH 43218


Chase Card Services               Citibank/Exxon Mobile               Comenity Bank
Attn: Bankruptcy                  P0 Box 6497                         Attn: Bankruptcy
P0 Box 15298                      Sioux Falls, SD 57117               P0 Box 182125
Wilmington, DE 19850                                                  Columbus, OH 43218


Chase Card Services               Citibank/Sears                      Comenity Bank
Attn: Bankruptcy                  Attn: Bankruptcy                    Attn: Bankruptcy
P0 Box 15298                      P0 Box 6275                         P0 Box 182125
Wilmington, DE 19850              Sioux Falls, SD 57117               Columbus, OH 43218


Chase Card Services               Citibank/Sears                      Comenity Bank
Attn: Bankruptcy                  P0 Box 6217                         P0 Box 182789
P0 Box 15298                      Sioux Falls, SD 57117               Columbus, OH 43218
Wilmington, DE 19850


Chase Card Services               Citicards                           Comenity Bank
Po Box 15369                      PO Box 6500                         Attention: Bankruptcy
Wilmington, DE 19850              Sioux Falls, SD 57117               P0 Box 182686
                                                                      Columbus, OH 43218


Chase Card Services               Citicards                           Comenity Bank
Po Box 15369                      7920 NW 110th Street                P0 Box 182789
Wilmington, DE 19850              Kansas City, MO 64153               Columbus, OH 43218




Chase Card Services               Citicorp Credit Services            Comenity Bank
P0 Box 15369                      4600 Houston Rd.                    Attention: Bankruptcy
Wilmington, DE 19850              Florence, KY 41042                  P0 Box 182686
                                                                      Columbus, OH 43218


Citi Card                         Comenity                            Comenity Bank
P0 Box 6241                       PO Box 183003                       Attention: Bankruptcy
Sioux Falls, SD 57117             Columbus, OH 43218                  P0 Box 182686
                                                                      Columbus, OH 43218
          Case 19-21630-VFP
Comenity Bank
                                 Doc 1 Dsnb
                                          Filed  06/11/19 Entered 06/11/19 06:42:05
                                              Bloomingdales
                                                                                        Desc Main
                                                                            First Premier Bank
P0 Box 182789
                                        Document        Page
                                       Attn: Recovery "Bk"
                                                             10 of 13       PO Box 5114
Columbus, OH 43218                       P0 Box 9111                         Sioux Falls, SD 57117
                                         Mason, OH 45040


Comenity Bank                            Dsnb Bloomingdales                  First Premier Bank
P0 Box 182789                            P0 Box 8218                         Attn: Correspondence Department
Columbus, OH 43218                       Mason, OH 45040                     PO Box 5525
                                                                             Sioux Falls, SD 57117


Department Store National Bank/Macy's    Elan                                First Premier Bank
Attn: Bankruptcy                         Elan Financial Services             3820 N Louise Avenue
9111 Duke Boulevard                      PO Box 108                          Sioux Falls, SD 57107
Mason, OH 45040                          Saint Louis, MO 63166-9801


Deptartment Store National Bank/Macy's   Elan Financial Service              Internal Revenue Service
P0 Box 8218                              Attn: Bankruptcy                    PO Box 7346
Mason, OH 45040                          4801 Frederica Street               Philadelphia, PA 19114
                                         Owensboro, KY 42301


Discover                                 Elan Financial Service              Internal Revenue Service
PO Box 5044                              Po Box 108                          PO Box 57
Sandy, UT 84091-5044                     Saint Louis, MO 63166               Bensalem, PA 19020




Discover                                 Exxon                               Internal Revenue Service
PO Box 5019                              PO Box 4556                         PO Box 7346
Sandy, UT 84091-5019                     Carol Stream, IL 60197-4556         Philadelphia, PA 19114




Discover                                 Fein, Such, Kahn, and Shepard ESQ   Internal Revenue Service
PO Box 30943                             7 Century Drive                     PO Box 309011
Salt Lake City, UT 84130                 Suite 201                           AMC 8228
                                         Parsippany, NJ 07054                Memphis, TN 37501


Discover                                 Fein, Such, Kahn, and Shepard LLC   Internal Revenue Service
PO Box 30952                             7 Century Drive                     ACS Support - Stop 5050
Salt Lake City, UT 84130                 Suite 201                           PO Box 219236
                                         Parsippany, NJ 07054                Kansas City, MO 64121


Discover Financial                       First Premier Bank                  IRS
Attn: Bankruptcy Department              Attn: Bankruptcy                    PO Box 804527
P0 Box 15316                             P0 Box 5524                         Cincinnati, OH 45280
Wilmington, DE 19850                     Sioux Falls, SD 57117


Discover Financial                       First Premier Bank                  Kohl's
P0 Box 15316                             3820 N Louise Ave                   PO Box 2983
Wilmington, DE 19850                     Sioux Falls, SD 57107               Milwaukee, WI 53201
Kohl's
          Case 19-21630-VFP   Doc 1 Merrick
                                      Filed Bank
                                            06/11/19 Entered 06/11/19 06:42:05
                                                                       Nordstrom
                                                                                 Desc Main
PO Box 3084
                                     Document
                                    PO Box 660702
                                                   Page 11 of 13       PO Box 79134
Milwaukee, WI 53201                Dallas, TX 75266                   Phoenix, AZ 85062




Kohls/Capital One                  Merrick Bank/CardWorks             Nordstrom Bank
Attn: Bankruptcy                   Attn: Bankruptcy                   PO Box 79137
P0 Box 30285                       P0 Box 9201                        Phoenix, AZ 85062
Salt Lake City, UT 84130           Old Bethpage, NY 11804


Kohls/Capital One                  Merrick Bank/CardWorks             Nordstrom FSB
N56 W 17000 Ridgewood Drive        Po Box 9201                        Attn: Bankruptcy
Menomonee Falls, WI 53051          Old Bethpage, NY 11804             P0 Box 6555
                                                                      Englewood, CO 80155


Macy's                             Mr. Cooper                         Nordstrom FSB
PO Box 78008                       Attn: Bankruptcy                   13531 E Caley Ave
Phoenix, AZ 85062                  8950 Cypress Waters Blvd           Englewood, CO 80111
                                   Coppell, TX 75019


Macy's Bankruptcy                  Mr. Cooper                         Nordstrom Visa
PO Box 8053                        8950 Cypress Waters Blvd           PO Box 79137
Mason, OH 45040                    Coppell, TX 75019                  Phoenix, AZ 85062




Macy's Visa                        Mr. Cooper                         PNC
P0 Box 745012                      Attn: Bankruptcy                   2730 Liberty Avenue
Cincinnati, OH 45274               8950 Cypress Waters Blvd           Pittsburgh, PA 15222
                                   Coppell, TX 75019


Macy's Visa                        Mr. Cooper                         PNC Bank
Bankruptcy                         8950 Cypress Waters Blvd           Consumer Loan Center
6356 Corley Road                   Coppell, TX 75019                  2730 Liberty Avenue
Norcross, GA 30071                                                    Pittsburgh, PA 15222


Macy's Visa                        Mr. Cooper                         Pnc Mortgage
P0 Box 9001108                     PO Box 650783                      Attn: Bankruptcy
Louisville, KY 40208               Dallas, TX 75265                   3232 Newmark Drive
                                                                      Miamisburg, OH 45342


Merrick Bank                       Nationstar Mortgage Inc.           Pnc Mortgage
PO Box 9201                        350 Highland Drive                 P0 Box 8703
Old Bethpage, NY 11804             Lewisville, TX 75067               Dayton, OH 45401




Merrick Bank                       Nordstrom                          Sears Credit Card
PO Box 23356                       PO Box 6555                        PO Box 183081
Pittsburgh, PA 15222               Englewood, CO 80155-6555           Columbus, OH 43218
         Case 19-21630-VFP
Sears Credit Card
                                Doc 1 Synchrony
                                        Filed 06/11/19
                                                Bank
                                                        Entered 06/11/19 06:42:05
                                                                          TD Bank
                                                                                    Desc Main
P0 Box 78051
                                       Document
                                      PO Box 965013
                                                     Page 12 of 13        PO Box 8400
Phoenix, AZ 85061                    Orlando, FL 32896                   Lewiston, ME 04243




Sears Credit Cards                   Synchrony Bank                      TD bank
PO Box 183082                        P0 Box 965015                       PO Box 84037
Columbus, OH 43218-3082              Orlando, FL 32896                   Fortson, GA 31808




State Farm Bank                      Synchrony Bank                      Td Bank N.a.
PO Box 23025                         PO Box 960013                       32 Chestnut Street
Columbus, GA 31902                   Orlando, FL 32896                   Lewiston, ME 04240




State Farm Bank                      Synchrony Bank                      TD Bank, N.A.
3 State Farm Plaza                   P0 Box 965015                       32 Chestnut Street
Bloomington, IL 61791                Orlando, FL 32896                   P0 Box 1377
                                                                         Lewiston, ME 04243


State Farm Bank                      Synchrony Bank                      TD Bank, N.A.
PO Box 2326                          P0 Box 965015                       32 Chestnut Street
Maple City, KS 67102                 Orlando, FL 32896                   Lewiston, ME 04240




State Farm Financial                 Synchrony Bank/Gap                  TD Banknorth
1 State Farm Plaza E-6               P0 Box 965005                       Operations Center
Bloomington, IL 61710                Orlando, FL 32896                   P0 Box 1377
                                                                         Lewiston, ME 04243


State Farm Financial Services        Target                              TD Card Services
1 State Farm Plaza                   Attn: Bankruptcy                    PO Box 2580
Bloomington, IL 61710                P0 Box 9475                         Cherry Hill, NJ 08034
                                     Minneapolis, MN 55440


Synchrony Bank                       Target                              The Valley Hospital
Attn: Bankruptcy Department          P0 Box 673                          223 N. Van Dien Avenue
P0 Box 965060                        Minneapolis, MN 55440               Ridgewood, NJ 07450
Orlando, FL 32896


Synchrony Bank                       TD Bank                             The Valley Hospital LLC
Attn: Bankruptcy                     Attn: Bankruptcy                    223 N. Van Dien Avenue
P0 Box 965060                        1701 Rt 70 E                        Ridgewood, NJ 07450
Orlando, FL 32896                    Cherry Hill, NJ 08034


Synchrony Bank                       TD Bank                             Ubs Bank Usa
PO Box 530927                        Po Box 219                          299 South Main Street
Atlanta, GA 30353                    Lewiston, ME 04243                  Salt Lake City, UT 84111
US Bank
         Case 19-21630-VFP     Doc 1 Wells
                                       Filed 06/11/19 Entered 06/11/19 06:42:05
                                           Fargo Bank
                                                                                  Desc Main
PO Box 5227
                                      Document
                                     PO Box 30086
                                                    Page 13 of 13
Cincinnati, OH 45201                Los Angeles, CA 90030




US Bank                             Wells Fargo Bank
PO Box 790039                       PO Box 28724
Saint Louis, MO 63179               Kansas City, MO 64118




US Bank                             Wells Fargo Bank NA
4801 Frederica Street               Attn: Bankruptcy
Owensboro, KY 42301                 1 Home Campus
                                    Des Moines, IA 50328


US bank                             Wells Fargo Card Services
PO Box 6352                         PO Box 10347
Fargo, ND 58125                     Des Moines, IA 50306-0347




Volvo Car Financial                 Wells Fargo Card Services
PO Box 91300                        PO Box 6412
Mobile, AL 36691                    Carol Stream, IL 60197




Volvo Car Financial Serrvice        Wells Fargo Card Services
1 Volvo Drive                       PO Box 77053
Rockleigh, NJ 07647                 Minneapolis, MN 55480




Volvo Finance North America         Wells Fargo Financial
1700 Jay Ell Drive                  PO Box 98784
Richardson, TX 75081                Las Vegas, NV 89193




Volvo Finance North America         World Financial Network Bank
1700 Jay Ell Drive                  220 W. Schrock Road
Richardson, TX 75081                Westerville, OH 43081




Volvo Finance, L.L.C.               World Financial Network National Bank
PO Box 71102                        PO Box 182125
Charlotte, NC 28272                 Columbus, OH 43218-2125




Volvo Financial Services
7025 Albert Pick Road
Suite 205
Greensboro, NC 27409
